Case 1:21-cv-00203-JTN-SJB ECF No. 21, PagelD.224 Filed 06/09/21 Page 1 of 3

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF MICHIGAN

FILED - KZ
June 9, 2021 4:19 Py

U.S. DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

ems _ Scanned bykas. 6] t0

SOUTHERN DIVISION

NEVIN P. COOPER-KEEL, JD
Plaintiff Pro Se

V.

ALLEGAN COUNTY, et al.,

Defendants.

Plaintiff Nevin P. Cooper-Keel, JD
3127 127th Avenue

Allegan, MI 49010

616.329.7077
Nevincooperkeel@gmail.com

Defendant Roberts Kengis
113 Chestnut Street
Allegan, MI 49010
269.673.0300
rkengis@allegancounty.org

Defendant Jennifer Kamps
113 Chestnut Street
Allegan, MI 49010
269.673.0300

Case No. 1:21-cv-203

Hon.: Janet T. Neff, and/or
Robert J. Jonker

Mag. Judge.: Sally J. Berens,

Defendant Allegan County
113 Chestnut Street

Allegan, MI 49010
269.673.0300
bgenetski@allegancounty.org

Defendant Margaret Baker
113 Chestnut Street
Allegan, MI 49010
269.673.0300

Defendant Aimee Kamphuis
113 Chestnut Street

Allegan, MI 49010
269.673.0300

MOTION FOR DEFAULT JUDGMENT

Plaintiff states, pursuant to Fed. Rule. Civ. Pro. 55(b)(2):

1. Though apparently in Your Honor’s order, dated May 17'", 2021, some pleadings

of Defendant’s are referenced, Defendant’s have not served any pleadings on

Plaintiff (other than a letter denying Plaintiff First Request for Records).

Page 1 of 3
Case 1:21-cv-00203-JTN-SJB ECF No. 21, PagelD.225 Filed 06/09/21 Page 2 of 3

2. That is the same as not having plead them — unless Plaintiff's rights as a litigant
don’t exist and these judicial proceedings will be resolved through ex parte
communications by Defendant’s with This Court.

3. The onus for serving Defendant’s pleadings lies solely upon Defendant.

4. Upon information and belief, Defendant’s have deliberately not served Plaintiff
with their pleadings to obfuscate the judicial process and it shows disregard for
these judicial proceedings.

5. Because of Defendant not serving their pleadings on Plaintiff, Plaintiff has now
had to contend with objecting to a recommended order.

6. Having to object to that Recommendation without knowing what sort of quasi
pleadings of Defendant’s have been communicated to This Court has prejudiced
Plaintiff.

7. And now there are ex parte communications between Defendant’s and This Court
that Plaintiff has yet been denied knowledge of and any opportunity to respond
to.

8. Though that is probably not This Court’s fault, it is a recurring underhanded
tactic in Defendants’s modus operandi.

9. Plaintiff has been further prejudiced by these delays in his divorce case in Allegan
County’s 48" Circuit Court, because with the numerous ex parte communications
between Judge Kengis and the other party in that case, Judge Kengis has twice
refused to recuse himself from the case and Plaintiff has had to petition The
Michigan Court of Appeals to take superintending control of that case because it

is a foregone conclusion of being a mistrial.

Page 2 of 3
Case 1:21-cv-00203-JTN-SJB ECF No. 21, PagelD.226 Filed 06/09/21 Page 3 of 3

10. Plaintiff wanted these injustices solved last year when his children were
parentally kidnapped — not further delayed by Defendants’s unethical litigation
tactics of trying to slip in pleadings without serving them on Plaintiff.

11. Since Defendant’s have not plead anything responsive to Plaintiffs Summons and
Complaint to Plaintiffs knowledge, but for rumors of it that Plaintiff has only
heard of through This Court’s orders, entry of default judgement is appropriate in

this matter.

WHEREFORE, please enter default judgment against Defendants in whatever
amount Your Honor thinks is fair (Plaintiff's complaint states the amount he believes
is fair).

Respectfully Submitted,
A, JOA 7 6.8.2021

Nevin P. Cooper-Keel, JD~ Plaintiff pro se

Page 3 of 3
